DETAILED ACTION
This action is pursuant to the claims filed on 12/01/2021 Claims 1-13 are pending. A first action on the merits of claims 1-13 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the drawing objections and 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. PGPub No. 2017/0188872) in view of Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 1, Hughes teaches a sensor (Fig 1a, physiological monitoring device 100) comprising: a plurality of electrodes configured to be attached to a subject (Fig 1a-b, electrode traces 311/312 connected to flexible electrodes [0094]); a processor module which acquires physiological information of the subject based on biopotential that are detected by each of the plurality of electrodes (Figs 1b-2b, electrical components of PCB assembly 120 acquire physiological info from electrodes); a housing comprising an attachment surface configured to be attached to the subject (Fig 1b, lower housing member 145 has attachment surface to subject), a module housing member for housing the processor module (Fig 1b, , and a battery housing member for housing a battery which supplies an electric power to the processor module (Fig 1b, battery holder 150); and a cover attachable to the housing (Fig 1b upper housing member 140), and; wherein the cover is configured to cover the battery housing member when the cover is attached to the housing (Fig 1b upper housing member 140 covers battery holder 150).
Hughes fails to teach wherein the processor module is attachable to and detachable from the housing separately and independently from the battery.
In related prior art, Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Fig 7 adhesive 720 with contacts 710-a-1, a-2, and a-3) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery 
Regarding claim 8, Hughes teaches a processor module (Fig 1b electrical components on PCB assembly 120) which acquires physiological information of a subject based on biopotential detected by each of a plurality of electrodes attached to the subject (Fig 1a-b, electrode traces 311/312 connected to flexible electrodes [0094]), wherein the processor module receives a power supply from a battery housed in a battery housing member of a housing (Fig 1b, batteries 160 in battery holder 150; battery holder 150 is a member of housing defined by housing portions 145, PCB 120, and battery holder 150) having an attachment surface configured to be attached to the subject (Fig 1b, lower housing member 145 has attachment surface configured to attach to subject), the processor module is housed in a module housing member of the housing (Fig 1b, PCB 120 houses electrical components for processing), and wherein a cover attached to the housing covers the battery housing member (Fig 1b upper housing portion 140 defines a cover and covers batter holder 150).
Hughes fails to teach wherein the processor module is attachable to and detachable from the housing separately and independently from the battery.
Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Fig 7 adhesive 720 with contacts 710-a-1, a-2, and a-3) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery ([0059] discloses battery holder 735 as capable of accepting a replaceable battery; [0061] describes electronics package 210-d as separate from battery such that the electronics package 210-d is capable of being attached and detached separately and independently from the battery and vice versa). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and housing members 
Regarding claim 9, Hughes teaches a sensor housing (Fig 1a, physiological monitoring device 100) comprising: a battery housing member for housing a battery (battery holder 150 and batteries 160) which supplies an electric power to a processor module for acquiring physiological information of a subject based on biopotential detected by each of a plurality of electrodes attached to the subject ([0096] disclosing batteries 160 having electrical contact to PCB assembly 120 electrically connected to traces 311/312 and corresponding electrodes to acquire signals from a subject); a module housing member for housing the processor module (Fig 1b, the printed circuit board of the PCB assembly houses the electrical components of the PCBA); and an attachment surface configured to be attached to the subject (Figs 9A-F, bottom surface of flexible body 110 is configured for attachment to subject), and wherein a cover attached to the sensor housing covers the battery housing member (Fig 1b upper housing portion 140 defines a cover and covers batter holder 150).
Hughes fail to teach wherein the processor module is attachable to and detachable from the sensor housing separately and independently from the battery housing member.
Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Fig 7 adhesive 720 with contacts 710-a-1, a-2, and a-3) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery ([0059] 
Regarding claim 10, in view of the combination of claim 1 above, Russell further teaches wherein the battery housing member and the module housing member are arranged so as not to overlap each other when viewed from a side of an attachment surface which is attached to the subject (Fig 7 battery holder 735 and electronics package 210-d don’t overlap). .
Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Russell as applied to claim 1, and in further view of Arne (U.S. PGPub No. 2014/0051946).
Regarding claim 2, the Hughes/Russell combination teaches the device of claim 1 as stated above. 
Hughes is silent as to whether the removable battery is a primary battery or a secondary battery.
In related sensor unit prior art, Arne teaches a similar sensor unit (Fig 1 wireless device 102) wherein a power source can alternatively be a primary battery or a secondary battery ([0043 & 0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Hughes in view of Russell and Arne to incorporate a primary battery. Doing so would be a simple substitution of one well known power source (secondary batter) for another well-known power source (primary battery) to yield the expected result of a battery capable of powering a sensor unit ([0043 & 0058]).
Regarding claim 4, in view of the combination of claim 2 above, Hughes further teaches wherein the plurality of electrodes are supported by the housing (Fig 1a-b and [0094], flexible electrodes supported on flexible body 110).
Regarding claim 5, in view of the combination of claim 4 above, Hughes further teaches wherein the plurality of electrodes are supported by the housing (Fig 1a-blower housing 145 provides at least some structure support to electrodes 310) so as to be arranged along a breastbone of the subject 
Regarding claim 6, in view of the combination of claim 2 above, Hughes further teaches wherein at least one of the plurality of electrodes is connected to the housing through a flexible signal line (Fig 1b, electrodes connected to flexible body 110 via flexible electrode traces 311, 312).
Regarding claim 7, in view of the combination of claim 4 above, Hughes further teaches wherein the cover is attached to the attachment surface (Fig 1b and 3c, housing member 145 attaches to a portion of the attachment surface of lower housing member 140).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Russell as applied to claim 1, and in further view of Lai (U.S. PGPub No. 2015/0238094).
Regarding claim 3, Hughes/Russell teaches the device of claim 1 as stated above.
Hughes fails to teach the battery is a secondary battery which is housed in the battery housing member, and the secondary battery is disposed integrally with the cover.
In related sensor unit prior art, Lai teaches a similar sensor unit (Fig 1a monitoring unit 100) wherein a cover (Fig 1a reusable portion 102) is provided with an integral secondary battery . 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Russell as applied to claim 1, and in further view of Wawro (U.S. PGPub No. 2019/0190293).
Regarding claim 11, the Hughes/Russell combination teaches the device of claim 1 as stated above. Russell further teaches wherein the module housing member and the battery housing member are exposed next to each other (Fig 7, module housing member of 720 is exposed next to battery holder 735).
Hughes fails to teach wherein the module housing member and the battery housing member are exposed next to each other at the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein a similar battery housing member is exposed at the attachment surface (Fig 1, battery retainer 230 is exposed at underside of attachment surface). 
Regarding claim 12, the Hughes/Russell combination teaches the device of claim 1 as stated above. Russell further teaches wherein the battery housing member is exposed (Fig 7, module housing member of 720 is exposed next to battery holder 735).
Hughes fails to teach wherein the battery housing member is exposed from the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein the battery housing member is exposed from the attachment surface (Fig 1, battery retainer 230 is exposed at underside of attachment surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the battery housing member being exposed at the attachment surface to arrive at the device of claim 12. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the battery housing member exposed at the attachment surface, since applicant has not disclosed that the exposure specifically at the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery housing being exposed at a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced. 
Regarding claim 13, the Hughes/Russell combination teaches the device of claim 1 as stated above. Hughes further teaches wherein wherein the module housing member defines a first opening for housing the processor module (Fig 2b, PCP 120 has openings for housing processor module and circuitry), and the battery housing member defines a second opening for housing the battery (Fig 1b battery holder 150 has openings for batteries), 
Hughes fails to teach wherein the first opening and the second opening are formed through the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein a similar opening of a battery housing member is exposed through the attachment surface (Fig 1, opening for battery retainer 230 is exposed at underside of attachment surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the battery housing member being exposed at the attachment surface to arrive at the device of claim 13. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced. 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Russell teaching a battery and processor module being capable of being removed separately and independently from one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794